Appeal by the defendant from a judgment of the Supreme Court, Kings County (Heffernan, J.), rendered August 7, 2007, as amended August 10, 2007, convicting him of criminal possession of a weapon in the third degree, criminal mischief in the fourth degree, and possession of burglar’s tools, upon a jury verdict, and imposing sentence. Motion by the defendant for summary reversal of the judgment.
Upon the papers filed in support of the motion and the papers filed in relation thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that the judgment is reversed, and a new trial is ordered (see People v Cassell, 62 AD3d 1021 [2009]). Dillon, J.P., Angiolillo, Dickerson and Eng, JJ., concur.